I concur. The petitioner Ernest Krona, a janitor at the state capitol building at Helena, has received no salary, wages or compensation since February, 1943. Neither have any of the other janitors there employed. The reason is that the 1943 legislature by an Act effective February 13, 1943 (Chaper 43, Laws of 1943), changed the theretofore existing law (sec. 439, Rev. Codes 1935) and then promptly forgot that it had so changed the law and, on the last day of the session, when it passed the appropriation bill, it erroneously referred to the appropriation for the payment of the janitors as "salaries fixed by law." By the amendment, Chapter 43, Session Laws of 1943, the legislature removed the janitors and certain other employees from the class of employees whose salaries are "fixed by law" and placed them in the class of employees whose compensation shall be left up to the Board of Examiners "in its sound discretion."
Janitors are necessary and they must be paid. The legislature recognized these facts and provided the appropriation to be used for such payments. The fact that the legislature forgot that it had changed the statute which "fixed" the janitors' salary at the definite amount of $125 per month to the undetermined amount "that shall be fixed by the Board of Examiners" does not change the purpose of the appropriation, and for this lapse of memory and oversight on the part of the legislature neither the janitors nor the executive officers of the state are chargeable. The money has been provided; it is available and it should be forthwith used to pay these men the wages and salaries due them. *Page 380